Citation Nr: 0710961	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1985 to July 1987, from March 1989 to December 1992, and 
from October 1996 to September 2000.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Boise, Idaho Regional Office (RO) 
of the Department of Veterans Affairs (VA), which in 
pertinent part denied a rating in excess of 20 percent for 
low back disability and denied service connection for 
arthritis and a mental health condition (initially 
characterized as claustrophobia).   While the veteran 
initially appealed all three of these issues, in April 2005 
he withdrew his appeals pertaining to arthritis and a mental 
health condition.  Consequently, the only issue left on 
appeal is the matter of the rating for the veteran's low back 
disability. 


FINDING OF FACT

The veteran's low back disability is not manifested by more 
than moderate limitation of motion; severe limitation of 
motion, severe lumbosacral strain, separately ratable 
neurological symptoms, incapacitating episodes and forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for low back disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5292, 5293 5295 (effective prior to September 26, 2003), 
Codes 5237, 5243 (effective Sept. 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The March 2003 rating decision, a July 2004 statement 
of the case (SOC) and subsequent supplemental SOCs explained 
what the evidence showed and why the claim was denied.   A 
March 2006 letter provided notice regarding criteria for 
rating the disability at issue and effective dates of awards 
in accordance with  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated.  See May 2006 SSOC.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was provided VA 
examinations.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

A March 2003 VA low back X-ray produced a diagnostic 
impression of Grade 1 spondylolisthesis of L5-S1.  

In a February 2004 statement the veteran indicated that his 
back had gotten worse to the point that he was in constant 
pain and his hip joints had given out on him while walking, 
and that he had very much difficulty negotiating stairs.  He 
had to live and work in pain with no relief, as the pain 
medications he was taking were not very effective.

An April 2004 private emergency room note showed that the 
veteran was treated for muscle spasms.  The diagnostic 
impression was acute myofascial strain and chronic low back 
pain.  The veteran was given a prescription of flexeril and 
advised to follow up with the VA as needed. 

An August 2004 VA outpatient progress note showed that the 
veteran had 5/5 symmetric strength throughout the extremities 
with 1+ reflexes throughout.  There was no back tenderness or 
muscle spasm and flexion was to 80 degrees.  Straight leg 
raise was negative bilaterally and 2 point and light touch 
sensation was intact.   

A September 2004 CT scan of the lumbar spine showed L5 
spondylolysis with Grade I spondylolisthesis on L5 and S1.  
Neuroforamina appeared reduced in capacity especially on the 
right side at this segment.  Similar but less pronounced 
changes were seen at the segment above in the neuroforamina.  
L5 compression on the right side in the neuroforamina was 
suspected to be the most significant lesion in the study.   

An April 2005 VA neurosurgery consult showed the veteran 
complaining of intractable back and progressive left leg pain 
and weakness.  There was some mild trouble with dorsiflexion 
and pain in the mid to lower back.  CT scan demonstrated 
bilateral pars defects.  Physical examination showed 5/5 
motor strength, except for 4+/5 in dorsiflexion on the left.  
There was mild hyperesthesia.  The neurosurgeon discussed 
different options with the veteran and thought that he would 
be an appropriate candidate for spinal fusion given the 
failure of conservative treatment.  

On May 2005 VA examination the diagnosis was L5 spondylolysis 
with Grade 1 spondylolisthesis of L5-S1, reduced 
neuroforamina with the question of significant compression on 
the right side.  The veteran indicated that his back pain was 
continuing to get worse.  The pain ranged from the upper to 
the lower lumbar area and down into the right buttock and 
knee.  The radicular component was intermittent but the 
lumbar pain was persistent.  The veteran rated the pain as 
9/10 on average.  He did not have long term flare-ups other 
than those with weather changes.  He felt he could walk 50 
yards without stopping.  He could stand for 10 minutes and 
could sit about 15 minutes, but then had to keep moving.  He 
used a cane but did not use a brace or other aid.  He had had 
four falls in the past year and noted that his legs seemed 
weak.  He always used hand rails going up and down stairs, 
and was most comfortable lying down.  He had a sedentary job 
and had lost two days of work in the past year.  He could no 
longer play sports and could only lift about 15 pounds on a 
repetitive basis.  His neighbor helped him do any significant 
work around the house and he could ride in a car for about 30 
minutes.  He did have mild but constant incontinence and 
stool loss and irritable bowel syndrome.  Physical 
examination showed that flexion was 70 degrees, extension was 
10 degrees, left lateral flexion was 20 degrees, right 
lateral flexion was 15 degrees, left lateral rotation was 15 
degrees and right lateral rotation was 20 degrees.   The 
veteran could walk on his heels and toes.  Straight leg 
raising on the right was 60 degrees with back pain and on the 
left was 60 degrees with back and leg pain.  He had moderate 
muscle spasm during examination.  After doing 10 flexions his 
pain markedly increased but his range of motion did not 
significantly change.  He stopped because of increasing pain.  
Sensory examination of the feet was within normal limits and 
symmetrical.  The veteran's gait showed a limp favoring the 
right leg.   The examiner found that the veteran was 
"significantly disabled" from his low back condition.

A May 2005 MRI of the lumbosacral spine produced a diagnostic 
impression of Grade I spondylolisthesis of L5 on S1 with 
bulging disc material at this level.  At L4-5 there was seen 
best on saggital projection generalized bulging disc with 
central disc protrusion seen to project slightly inferiorly 
from the disc space.  

On June 2005 VA neurological examination the diagnosis was 
spondylolisthesis of L5/S1 with no significant neurological 
complications.  The veteran reported low back pain radiating 
into the left buttock and down the posterior thigh.  The pain 
did not go below the knee and he occasionally felt tingling 
on the bottom of his feet but no particular numbness had 
occurred. He stated that he had had episodes, especially on 
stairs where the left knee would give way.  He had fallen 
without hurting himself on several occasions.  Physical 
examination showed a high arch bilaterally and a relatively 
normal gait.  He could walk on heels and toes without 
difficulty.  Flexion was to 80 degrees with pain at the 
extreme, lateral bending was to 20 degrees to the left and 
right with some pain at the extreme, rotation was 30 degrees 
left and right with mild pain at the extreme.  Straight leg 
testing was negative bilaterally.  There was direct 
tenderness over the lumbosacral spine and some tenderness on 
the left buttock over the sciatic notch.  There was no spasm 
noted on examination of the spine.  Neurological examination 
showed equal and brisk knee jerks and ankle jerks 
bilaterally.  The ankle jerks were not brisk except by 
reinforcement.  Motor testing revealed no defects in the 
motions of the ankle, the knee or the hip in any direction.  
examination of the ankle and the knee against resistance 
produced some tremulousness and a suggestion of weakness, but 
no gross weakness was noted.  Sensory examination of the 
lower extremities revealed no defects and a Babinski test was 
negative.  The veteran reported that he depended on his wife 
for household chores and was able to walk only a few hundred 
yards without difficulty.  He could sit but had to change 
positions frequently.  He had some difficulty sleeping but 
with a pillow between his legs he could get some fretful 
sleep.  His work loss was about one week per year and he 
would get flare-ups, which would occur at the slightest 
movement and last about 15 to 20 minutes and subside, about 
once per week.  Severe flare-ups would occur about one time 
per year and required a week to get better.  Because of the 
intractable pain and disability the veteran was experiencing, 
he planned to have decompression and fusion surgery.  The 
examiner indicated that the veteran had severe disability 
secondary to spondylolisthesis of L5/S1 with no significant 
neurological complications.  The examiner noted that the 
single nerve root or two that may have been compromised could 
not explain the major weakness in the left leg, which caused 
the veteran's knee to give way.  It was more likely than not 
that the giving way of the leg was secondary to the spine but 
not due to paralytic situation.  It was more in a reflex 
nature, to avoid sudden pressure on the spine.  The veteran 
also reported some dribbling after urinating but the examiner 
did not believe that this was related to neurological 
deficit.  He also had chronic irritable bowel syndrome but 
did not lose his bowel movements involuntarily and again the 
examiner did not believe that this was related to his 
neurological condition.  In summary, the examiner found that 
the veteran's reflexes and sensation were intact, his motor 
function was approximately normal and there was no sign of 
tension on the nerve as evidenced by SMR.  

An August 2005 VA lumbosacral MRI produced conclusions of L6 
spondylolysis with grade I spondylolisthesis of L5 on L1.  
Neuroforaminal narrowing was found at the lowest two segments 
with no other neural impingement changes found.

A September 2005 letter from Dr. F, a VA MD, indicated that 
the veteran had a diagnosis of L5-S1 spondylolisthesis with 
nerve impingement.  Dr. F indicated that the veteran would 
require L5-S1 fusion, bone graft and decompression and that 
would recovery would take about 6 months.  

A November 2005 post operative surgery note shows that the 
veteran underwent fusion surgery.  He tolerated the procedure 
well and no complications were apparent.  Later in November 
2005 he was awarded a temporary total disability rating for 
status post surgery from November 14, 2005 to December 31, 
2005.  

On January 2006 VA lumbosacral spine evaluation, the veteran 
was still under orders from his neurosurgeon to continue to 
wear a back brace, and  rigorous examination of the back with 
ranges of motion etc. was not possible.  X-rays confirmed the 
prior surgical intervention at L5-S1.  In February 2006, the 
veteran was awarded a continued temporary disability rating 
for status post surgery through January 31, 2006.  

On April 2006 VA examination the diagnosis was L5-S1 
spondylolysis and spondylolisthesis and status post L5-S1 
fusion.  The veteran reported that he had a foot drop on the 
right and continued numbness of the top of his right foot.  
He had returned to work in February 2006 and continued to 
work 30 hours per week, which had been his regular work hours 
for the past 5 years.  The veteran reported no effect on his 
employment.   Physical examination showed a symmetrical gait 
with no atrophy or wasting of the lower extremities.  The 
veteran could walk on toes and heels symmetrically.  There 
was no evidence of foot drop as the veteran dorsiflexed both 
feet evenly.  Repetitive range of motion testing showed 80 
degrees flexion, 20 degrees extension, 25 degrees lateral 
bending to the right and 30 degrees to the left and 30 
degrees lateral rotation on both sides.  There was no lumbar 
paraspinous hypertrophy and no spasm.  The veteran did report 
some mild SI joint tenderness but there was no sciatic notch 
tenderness.  He had negative straight leg raising past 100 
degrees and supine straight leg raising was limited to 60 
degrees bilaterally.  On the left he reported low back pain.  
He had symmetrical lower extremities.  Reflexes were trace 
with reinforcement.  Sensation was intact but the veteran 
reported an almost stocking glove hyperesthesia of the right 
lower extremity below the knee.  He was 100 percent accurate 
to pin prick over all dermatomes in both lower extremities.  
The examiner sensed no sensory loss.  Motor strength testing 
showed strong hip flexors, abductors, adductors and internal 
and external rotators.  The veteran had some give way 
weakness in the right knee, which was volitional in the 
supine position when it was tested multiple times.  He had 
strong grade 5/5 ankle dorsiflexion, plantar flexion, 
inversion and eversion.  The examiner found no foot drop.  It 
was noted that the veteran came in with a cane and exited 
with a cane but the examiner could find no objective 
pathology to indicate a need for a cane.  The examiner also 
noted that he found nothing on physical examination that 
would cause any major functional impact (i.e. any major 
reduction in functionality caused by pain, weakness, lack of 
endurance or fatigue after repetitive use).  In summary, the 
examiner found quite an unremarkable examination and noted 
that X-rays showed excellent alignment with normal 
instrumentation depicting the L5-S1 fusion. 

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses spondylolisthesis and intervertebral disc 
syndrome.  The criteria for rating disabilities of the spine 
were revised, effective September 23, 2002 and September 26, 
2003, respectively.  As the instant claim was received on 
September 23, 2002, the veteran is not entitled to a rating 
under the criteria in effect prior to that date; the 
disability must be rated under the criteria that came into 
effect on that date, or alternatively under those effective 
September 26, 2003 (from that date).  

Criteria in effect from September 23, 2002 to September 26, 
2003


As the veteran's low back disability is currently rated at 20 
percent, the focus is on criteria that would allow for a 
greater than 20 percent rating.  Considering orthopedic 
manifestations of the veteran's low back disability, under 
Code 5292 (for limitation of motion of the lumbar spine), the 
next higher, 40 percent, rating required severe limitation of 
lumbar motion.  40 percent was the maximum rating available 
under this Code.  38 C.F.R. § 4.71a, Code 5292    Under Code 
5295 (for lumbosacral strain), the next higher, 40 percent 
rating was warranted for severe manifestations, with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.  (While higher ratings may be 
assigned for ankylosis or vertebral fracture, such pathology 
has not been shown.  (See 38 C.F.R.§ 4.71a, Codes 5285, 5286, 
5289).  

Code 5293 provided that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.  Note 1 following Code 5293 provided that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.

Under Code 5293 a 40 percent rating was warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating was warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(effective September 23, 2002).

Regarding Code 5292, a rating in excess of 20 percent is not 
warranted as severe limitation of motion of the lumbar spine 
is not shown.  The most recent April 2006 range of motion 
findings show at most moderate limitation of motion with 
repetitive left and right rotation normal at 30 degrees, left 
lateral flexion normal at 30 degrees, right lateral flexion 
almost normal at 25 degrees, forward flexion almost normal at 
80 degrees and extension not far from normal at 20 degrees.  
[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees.]  38 C.F.R. § 4.71a.    While earlier 
findings showed slightly greater limitation of motion 
(although still not to more than a moderate degree), the most 
recent findings must be given more weight (See Francisco, 
supra), especially in this case where the evidence indicates 
that the surgical intervention may have improved mobility.    

Regarding Code 5295, the evidence of record does not show 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign and marked limitation of forward bending in 
a standing position.  Consequently, as many of the symptoms 
listed under Code 5295 are not present and there is no 
evidence of abnormal mobility on forced motion, a rating in 
excess of 20 percent under Code 5295 is not warranted.  

As incapacitating episodes of disc disease of four weeks or 
more per year are not shown nor alleged, a rating in excess 
of 20 percent under Code 5293 (for incapacitating episodes) 
is not warranted.  Furthermore, a rating in excess of 20 
percent under Code 5293 based on a combination of 
neurological and orthopedic symptoms is also not warranted.  
As mentioned above, a rating in excess of 20 percent is not 
warranted under the orthopedic codes (i.e. Codes 5292 and 
5295).  The evidence does not show any separately ratable 
neurological impairment.  Notably, the April 2006 VA 
examination was quite unremarkable with the examiner finding 
intact sensation, no sensory loss, strong motor strength and 
strong grade 5/5 ankle dorsiflexion, plantar flexion, 
inversion and eversion.  The examiner found no foot drop and 
while he did note some give way weakness in the right knee, 
he concluded it was volitional, after repeat testing.  He 
also opined that the veteran was not suffering from 
neuropathy.  There is also medical opinion evidence that any 
bladder or bowel disturbances are not on a neurological 
basis.  Similarly, the earlier June 2005 VA neurological 
evaluation found no significant neurological complications 
and noted that that the single nerve root or two that may 
have been compromised by the veteran's spondylolisthesis 
could not explain the major weakness in the left leg, which 
caused the veteran's knee to give way.  While the veteran may 
believe that he has current neurological impairment 
associated with his low back disability including foot drop, 
as a layperson, his allegations are not competent evidence of 
a medical diagnosis or nexus.  "Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
    
Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
vertebral fracture is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237) and that 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  Under 
the General Rating Formula, a 40 percent rating is warranted 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or there is favorable ankylosis of the entire 
thoracolumbar spine, a 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that throughout the appeal period forward flexion of 
the thoracolumbar spine has never been found to be 30 degrees 
or less and ankylosis is not shown, a rating in excess of 20 
percent under the General Rating Formula is not warranted.  
And as was mentioned above, since there is no evidence of 
incapacitating episodes, a rating in excess of 20 percent 
based on Incapacitating Episodes likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  Notably, the April 2006 examiner found 
nothing on physical examination that would cause any major 
functional impact (i.e. any major reduction in functionality 
caused by pain, weakness, lack of endurance or fatigue after 
repetitive use).    

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321.  The April 2006 VA 
examiner specifically noted that the veteran reported to him 
that he was back to his regular work schedule of 30 hours per 
week and there is no evidence of hospitalization other than 
for the veteran's fusion surgery (for which he was granted a 
temporary total disability rating).  

In summary, a rating in excess of 20 percent for the 
veteran's low back disability is not warranted under any of 
the applicable rating criteria.  The preponderance of the 
evidence is against this claim and it must be denied.  


ORDER

A rating in excess of 20 percent for low back disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


